Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	 	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by a telephonic interview with Jae Seok Ahn on 10/28/21.
The claims have been amended as follows:
Replace Claim 1 by:  
A light emitting element comprising: a light emitting portion mounted on a printed circuit board (PCB) and configured to emit light; a light shield portion that is a single element spaced from the PCB and having an opening that is formed at a location corresponding to the light emitting portion and passes light emitted from the light emitting portion; a sealing portion positioned between the light shield portion and the PCB and configured to prevent light emitted from the light emitting portion from leaking between the light shield portion and the PCB; and a transmission portion contacting one surface of the light shield portion and configured to transmit light, the one surface facing a direction away from the light emitting portion, wherein the opening includes a first portion having a uniform diameter and a second portion at a top edge corner of the light 

Replace claim 13 by:
 A method of manufacturing a light emitting element, the method comprising: mounting a light emitting portion emitting light on a printed circuit board (PCB); positioning a light shield portion to be a single element spaced from the PCB, the light shield portion having an opening formed at a location corresponding to the light emitting portion and configured to pass light emitted from the light emitting portion; positioning a sealing portion between the light shield portion and the PCB, the sealing portion preventing light emitted from the light emitting portion from leaking between the light shield portion and the PCB; and positioning a transmission portion transmitting light to contact one surface of the light shield portion, the one surface facing a direction away from the light emitting portion, wherein the opening includes a first portion having a uniform diameter and a second portion at a top edge corner of the light shield portion having a varying diameter that becomes wider along the direction away from the light emitting portion such that light emitted from the light emitting portion is reflected on the first portion and then reflected on the second portion.
 
 


 			Examiner’s reasons for allowance
Claims 1-13 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
In Claim 1, the closest prior art of record  US 11112069 teaches “A light emitting element comprising: a light emitting portion mounted on a printed circuit board (PCB) and configured to emit light; a light shield portion spaced from the PCB and having an opening that is formed at a location corresponding to the light emitting portion and passes light emitted from the light emitting portion; a sealing portion positioned between the light shield portion and the PCB and configured to prevent light emitted from the light emitting portion from leaking between the light shield portion and the PCB; and a transmission portion contacting one surface of the light shield portion and configured to transmit light, the one surface facing a direction away from the light emitting portion, wherein the opening includes a first portion having a uniform diameter and a second portion having a varying diameter that becomes wider along the direction away from the light emitting portion such that light emitted from the light emitting portion is reflected on the first portion and then reflected on the second portion”, however the prior art does not teach or suggest the limitations of “ a light shield portion that is a single element and a second portion at a top edge corner of the light shield portion having a varying diameter that becomes wider along the direction away from the light emitting portion” nor would it be obvious to modify the reference to include such limitation.

 

 
 Claims 2-12 are allowable because of their dependency status from claim 1. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
          Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Fatima N Farokhrooz/
Examiner, Art Unit 2875